PER CURIAM.
Appellant, Joaquin Torres-Rios, appeals the trial court’s summary denial of his Florida Rule of Criminal Procedure 3.800(a) Motion to Correct Illegal Sentence. We affirm the denial of Appellant’s first and third claims. We reverse with regard to Appellant’s second claim in which he argued that he was illegally sentenced to consecutive minimum mandatory sentences where there was only a single discharge of the firearm and only one person was shot during a single criminal episode, and we instruct the postconviction court to enter an amended order providing for concurrent sentences instead. See Williams v. State, 186 So.3d 989, 993 (Fla. 2016); Cook v. State, 775 So.2d 425, 426 (Fla. 5th DCA 2001).
*884AFFIRMED in part; REVERSED in part; and REMANDED with instructions.
ORFINGER, LAMBERT, and EDWARDS, JJ., concur.